Title: To Benjamin Franklin from John Anderson, 8 November 1777: résumé
From: Anderson, John
To: Franklin, Benjamin


<St. Malo, November 8, 1777: When I left Paris with M. de Purney’s agreement it seemed satisfactory, but it is not honored here. They refuse me the money to get ready for sea, and their falling short of their promise frees me to leave their service and enter the American, as I wanted to do when in Paris. Would you tell me whether M. Desegray here will advance me enough to get to Nantes, or to buy clothes so that I can sail in the French ships? I left a trunk of clothes six weeks ago for M. de Purney to forward, and now think he will not give himself the trouble.>
